
	

114 S2407 IS: To posthumously award the Congressional Gold Medal to each of J. Christopher Stevens, Glen Doherty, Tyrone Woods, and Sean Smith in recognition of their contributions to the Nation. 
U.S. Senate
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2407
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2015
			Mr. Markey (for himself, Ms. Ayotte, Ms. Warren, Mrs. Feinstein, Mrs. Boxer, Mr. Wyden, Mr. Merkley, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To posthumously award the Congressional Gold Medal to each of J. Christopher Stevens, Glen Doherty,
			 Tyrone Woods, and Sean Smith in recognition of their contributions to the
			 Nation. 
	
	
 1.FindingsCongress finds that— (1)on September 11, 2012, the Temporary Mission Facility of the United States, and its personnel in Benghazi, Libya, were attacked by militants;
 (2)four Americans were killed in the terrorist attack, including Ambassador J. Christopher Stevens, Sean Smith, Glen Doherty, and Tyrone Woods;
 (3)Glen Doherty and Tyrone Woods were former Navy SEALs who served as security personnel in Libya and who, as the attack unfolded, bravely attempted to protect United States personnel and defend United States property, which in so doing, they selflessly sacrificed their own lives;
 (4)J. Christopher Stevens served for 21 years in the United States Foreign Service; (5)J. Christopher Stevens was serving as United States Ambassador to Libya and previously served twice in the country, as both Special Representative to the Libyan Transitional National Council and as the Deputy Chief of Mission;
 (6)earlier in his life, J. Christopher Stevens also served as a Peace Corps volunteer teaching English in Morocco;
 (7)Glen Doherty was a Navy SEAL for 12 years and served in Iraq and Afghanistan and attained the rank of Petty Officer First Class and earned the Navy and Marine Corps Commendation Medal;
 (8)after leaving the Navy, Glen Doherty worked to protect American personnel abroad; (9)Tyrone Woods served for 20 years as a Navy SEAL including tours in Iraq and Afghanistan;
 (10)in Iraq Tyrone Woods led multiple raids and reconnaissance missions and earned the Bronze Star;
 (11)after retiring from the Navy as a Senior Chief Petty Officer, Tyrone Woods worked to protect American personnel abroad;
 (12)Sean Smith served for 6 years in the United States Air Force, where he attained the rank of Staff Sergeant and was awarded the Air Force Commendation Medal;
 (13)after leaving the Air Force, Sean Smith served for 10 years in the Department of State on various assignments, which took him to places such as Baghdad, Brussels, Pretoria, and The Hague; and
 (14)as their careers attest, all four men served their country honorably. 2.Congressional gold medal (a)Award authorizedThe President pro tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the posthumous award, on behalf of the Congress, of a gold medal of appropriate design in commemoration of J. Christopher Stevens, Glen Doherty, Tyrone Woods, and Sean Smith in recognition of their contributions to the United States.
 (b)Design and strikingFor the purposes of the awards referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medals with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 3.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medals struck under section 2, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medals.
 4.National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
		5.Authorization of appropriations; proceeds of sale
 (a)Authorization of appropriationsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the cost of the medals struck pursuant to this Act.
 (b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund.
			
